    Case 2:18-cv-04581-ILRL-JVM Document 65 Filed 06/21/19 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

GAVIN SYLVE                                              CIVIL ACTION

VERSUS                                                   NO. 18-4581

CHARLES LAMBERT, ET. AL.                                 SECTION: “B”(1)

                           ORDER AND REASONS

     Before the Court are plaintiff Gavin Sylve’s Motion to Remand

(Rec. Doc. 24), defendants Charles Lambert, C & S Canopy, Inc.,

and FCCI Insurance Group’s (“defendants”) Response in Opposition

(Rec. Doc. 28), plaintiff’s Reply (Rec. Doc. 37), and defendants’

Sur-Reply (Rec. Doc. 39). Accordingly,

     IT IS ORDERED that the motion to remand is GRANTED, and this

action is REMANDED back to the Civil District Court for the Parish

of Orleans for further proceedings.

FACTS AND PROCEDURAL HISTORY

     The instant controversy arises out of a multiple automobile

collision     between   plaintiff,   defendant   Charles   Lambert,      and

recently joined defendant Lori Lott. See Rec. Doc. 24-1 at 1.

     On March 2, 2018, plaintiff filed suit against defendants in

the Civil District Court for the Parish of Orleans, State of

Louisiana. See Rec. Doc. 24 at 1. On May 2, 2018, defendants filed

a notice of removal in this Court asserting diversity jurisdiction.

See id. at 3. On May 9, 2018, defendants filed their answer

asserting third-party fault as an affirmative defense. See id. On


                                     1
    Case 2:18-cv-04581-ILRL-JVM Document 65 Filed 06/21/19 Page 2 of 6



July 19, 2018, plaintiff sought leave to amend his Complaint to

join Lott and her insurer, State Farm Automobile Insurance Company,

as defendants. See id. Specifcally, plaintiff sought to add the

following allegation: “Alternatively, prior to being struck by

Charles Lambert, Linda Lott struck the rear of [Plaintiff’s]

vehicle.” Id. Defendants objected to the proposed amendment. See

id. at 2. On August 16, 2018, Magistrate Judge Janis van Meerveld

granted plaintiff’s Motion to Amend and permitted joinder of Lott

and her insurer. See id. at 3.

     On September 13, 2018, plaintiff filed a motion to remand,

seeking to remand his lawsuit because Lott and her insurer, having

Louisiana citizenship, destroy diversity. See id. at 4. On October

12, 2018, defendants filed a response in opposition alleging that

plaintiff is unable to establish a cause of action against Lott

and therefore Lott was improperly joined. See Rec. Doc. 28. On

October 22, 2018, plaintiff replied. See Rec. Doc. 37. On October

23, 2018, defendants sur-replied. See Rec. Doc. 39.

LAW AND ANALYSIS

     “A party may remove an action from state court to federal

court if the action is one over which the federal court possesses

subject matter jurisdiction.” Manguno v. Prudential Prop. and Cas.

Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002)(citing 28 U.S.C. §

1441(a)).




                                    2
      Case 2:18-cv-04581-ILRL-JVM Document 65 Filed 06/21/19 Page 3 of 6



            The removing party bears the burden of showing
            that federal jurisdiction exists and that
            removal was proper. De Aguilar v. Boeing Co.,
            47 F.3d 1404, 1408 (5th Cir. 1995); Jernigan
            v. Ashland Oil Inc., 989 F.2d 812, 815 (5th
            Cir. 1993) (per curiam); Willy v. Coastal
            Corp., 855 F.2d 1160, 1164 (5th Cir. 1988). To
            determine whether jurisdiction is present for
            removal, we consider the claims in the state
            court petition as they existed at the time of
            removal. Cavallini v. State Farm Mut. Auto
            Ins. Co., 44 F.3d 256, 264 (5th Cir. 1995).
            Any ambiguities are construed against removal
            because the removal statute should be strictly
            construed in favor of remand. Acuna v. Brown
            & Root, Inc., 200 F.3d 335, 339 (5th Cir.
            2000).

 Id. “When original federal jurisdiction is based on diversity,

however, a defendant may remove only ‘if none of the parties in

interest properly joined and served as defendants is a citizen of

the State in which such action as brought.’” Gasch v. Hartford

Acc. & Indem. Co., 491 F.3d 278, 281 (5th Cir. 2007)(citing 28

U.S.C. § 1441(b)). Where such a party is joined, the removing party

may   nevertheless    seek   to   remove     on   the   basis   of   diversity

jurisdiction    by   demonstrating    that    the   non-diverse      party   was

improperly joined.

      “To demonstrate improper joinder of resident defendants, the

removing defendants must demonstrate either: (1) actual fraud in

the pleading of jurisdictional facts, or (2) inability of the

plaintiff to establish a cause of action against the non-diverse

party in state court.” Gasch, 419 F.3d at 281 (internal quotation

marks and citations omitted). Under the latter, the threshold

                                      3
    Case 2:18-cv-04581-ILRL-JVM Document 65 Filed 06/21/19 Page 4 of 6



question is “whether there is no reasonable basis for the district

court to predict that the plaintiff might be able to recover

against an in-state defendant. The burden of proof is on the

removing party.” Id. Courts resolve “all contested factual issues

and ambiguities of state law in favor of the plaintiff.” Id.

     This is known as the “fraudulent joinder” doctrine. See Cobbs

v. Delta Exports. Inc., 186 F.3d 675, 677 (5th Cir. 1999). “The

fraudulent joinder doctrine does not apply to joinders that occur

after an action is removed. [The Fifth Circuit’s] caselaw reflects

that the doctrine has permitted courts to ignore . . . only those

non-diverse parties on the record in state court at the time of

removal.” Id. (emphasis in original). “The doctrine simply does

not apply to defendants who are joined after an action is removed,

for in such cases, the defendants have a chance to argue against

joinder before the court grants leave to amend.” Id. at 678.

     Defendants     argue     diversity      jurisdiction      should    be

maintained because plaintiff is unable to articulate how Lott,

whose vehicle was hit from behind after making an alleged safe and

complete stop, acted negligently to cause plaintiff’s injuries.

See Rec. Doc. 28 at 5. Defendants ask for a summary judgment-like

procedure to dispose of defendants’ fraudulent joinder claims. See

id. at 4. Defendants argue undisputed affidavits and plaintiff’s

deposition testimony show that Lott has no potential liability.




                                    4
       Case 2:18-cv-04581-ILRL-JVM Document 65 Filed 06/21/19 Page 5 of 6



See id. at 3, 5-6; Rec. Doc. 39 at 3. 1 Defendants belatedly offer

to stipulate that defendants will not allege or assert that Lott

is liable in any way. See Rec. Doc. 39 at 2. However, as it

did before the Magistrate Judge, defendant has not effectively

waived its defense of liability or fault against Lott. See Rec.

Doc. 20 at 4-5. We decline the invitation to negotiate a ruling

based on conditional offers and nonexistence facts.

       In this case, remand is proper. Plaintiff sought leave to

amend his complaint to join Lott and her insurer as defendants

after the lawsuit was removed to this Court. See Rec. Doc. 11.

Defendants were given a chance to argue against joinder of Lott

and her insurer. See Rec. Doc. 13. The Magistrate Judge permitted

plaintiff to join Lott and her insurer as defendants after finding

that    such    joinder   was    not   fraudulent      or   improper    because

plaintiff’s demonstrated purpose of joinder was not to destroy

diversity. See Rec. Doc. 20 at 5. Therefore, even with plaintiff’s

deposition testimony, remand is proper. See Cobbs, 186 F.3d at 677

(stating that once a district court grants a motion for leave to

amend and permits joinder of non-diverse defendants, the court

loses subject matter jurisdiction and therefore has no power to

even    consider    whether     fraudulent   joinder    applies);      see   also



1 That testimony refers to an unexplained “understanding” of the sequence of

the sued upon multi-car collision. See Rec. Doc. 34-3 at 2-3. Further, defendant
has not withdrawn its fault allegations or reconciled that allegation with its
assertion here of fraudulent joinder.

                                       5
    Case 2:18-cv-04581-ILRL-JVM Document 65 Filed 06/21/19 Page 6 of 6



Cheatham v. Universal Mar. Servs. Corp., 2004 U.S. Dist. LEXIS

1931 *1, *4 (E.D. La. 2004).


     New Orleans, Louisiana this 20th day of June, 2019




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    6
